Citation Nr: 0001963	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  95-03 085	)	DATE
	)
	)


On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Seattle, Washington



THE ISSUE

Entitlement to service connection for claimed peripheral 
neuropathy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty from March 1966 to March 
1970 and July 1972 to November 1974.  He served a tour of 
duty in the Republic of Vietnam.  

This appeal originally came to the Board on appeal from a May 
1993 rating decision by the RO.  

The Board remanded the case for additional development by the 
RO in May 1997.  

The veteran also has raised the issue of service connection 
for bilateral carpal tunnel syndrome.  As the issue has not 
yet been developed for appellate review, it is referred to 
the RO to appropriate action.  



FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  The veteran has not been diagnosed with any disease, 
including acute or subacute peripheral neuropathy, recognized 
by VA as being etiologically related to claimed exposure to 
herbicide agents used in the Republic of Vietnam.  

3.  No competent evidence has been submitted to show that the 
veteran has current disability manifested by peripheral 
neuropathy due to the claimed exposure to herbicide agents or 
other disease or injury which was incurred in or aggravated 
by service or as the proximate result of the now service-
connected filariasis.  




CONCLUSION OF LAW

A well-grounded claim of service connection for peripheral 
neuropathy has not been presented.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's service medical records are not available for 
review.  In a March 1992 statement, the National Personnel 
Records Center reported that all available service medical 
records had been forwarded to the RO in June 1979 or 
September 1985.  

A May 1976 electromyogram (EMG) report noted that the veteran 
complained of numbness and tingling in his hands since 
Christmas and that the veteran had a neck injury around that 
time.  The examiner stated that carpal tunnel syndrome and 
pronator syndrome should be considered.  

VA outpatient treatment reports, dated in March 1979, show 
that the veteran complained of numbness in both hands and 
pain in his elbow after moderate exercise.  He reported that 
he had middle and ring finger, elbow, and shoulder pain, 
brought on by the use of his upper extremities in activities 
like driving a car or writing a letter.  He also reported 
discoloration of his hands after falling asleep at night.  
For the past year, he had been easily fatigued by exertion 
and had general weakness.  He reported that he wheezed a lot 
and had discontinued cigarette use about two weeks ago.  He 
stated that he had done construction work in the past.  He 
reported that these findings first began in 1974 and that an 
electromyogram and nerve conduction studies in 1975 had led 
to a diagnosis of median neuropathy.  The assessment was that 
of probable carpal tunnel syndrome which was mild, if indeed 
present.  This was noted to most likely have been acquired 
through repeated trauma (occupational).  

In May 1980, the veteran was seen in the neurological clinic.  
He complained of pain in his elbows and hands on exertion.  
The diagnostic possibilities included those of carpal tunnel 
syndrome and ulnar neuropathy at the elbow.  

In a letter received in June 1980, the veteran's sisters and 
a brother in law stated that the veteran had had neurological 
problems since separation from service.  

On an examination, conducted by the VA in September 1980, 
among the veteran's complaints was numbness and tingling in 
his hands.  He stated that he had not had an injury to his 
neck.  The physical examination revealed a sensory deficit in 
his palms when grasping, but the sensory deficit was not 
noted on a nerve conduction test.  The nerve conduction test 
showed slowed conduction across the wrist of both median 
nerves.  No other abnormalities except fleeting, bizarre, 
potentials for a varying wave in the right abductor pollicis.  
The examiner stated that, accordingly, one must consider the 
complaints about the wrist to be due to carpal tunnel 
syndrome and pronator syndrome.  

In a July 1984 letter, a private physician reported that he 
first saw the veteran in April 1983.  His history included 
that of tingling of the hands and subsequent loss of sensory 
perception with a diagnosis of bilateral median nerve 
neuropathy made in 1976.  The physician went on to state 
that, in June, he had administered a dose of 
diethylcarbamazine as a provocative test for filariasis.  He 
advised the veteran to continue treatment with several 
courses of diethylcarbamazine to determine if his general 
symptoms improved.  He had eight courses of medication but, 
in October 1983, he noted swelling in his feet together with 
diarrhea and fever.  Subsequently, he tended to have aching 
in his neck, shoulders, knees, ankles, and other joints 
whenever he took the medication.  From time to time, he had 
swelling and tenderness of the lymph nodes in his axilla, 
inguinal and femoral area.  He was begun on a more recent 
course of treatment in May, but developed a rash and 
swelling.  The physician suspected that many of the veteran's 
symptoms exacerbated during treatment were indeed to due an 
infection.  

VA outpatient treatment reports, dated in 1989, show that the 
veteran complained that his pain had increased.  He now had 
pain in his arms, legs, back and rib cage.  He reported that 
his pain was due to neuropathy.  The veteran felt that much 
of his neuropathy and muscle pain was secondary to 
filariasis.  A VA physician explained to the veteran that any 
of the filariasis that the physician had seen in the 
missionaries was not of the nature described by the veteran 
and that almost always they had eosinophilia.  The veteran 
had been treated with diethylcarbamazine in the past which 
made it even more unlikely that his neuropathy and muscle 
pain was due to filariasis.  The veteran pointed out that it 
was possible that diethylcarbamazine would not kill the adult 
filarial worm.  The physician stated that he would still have 
to question the veteran's contention that his pain was 
secondary to filariasis.  

A VA examination was conducted in January 1989.  He carried a 
past presumptive diagnosis of lymphatic filariasis.  He 
reported that a private physician had diagnosed him with this 
disorder.  The diagnosis was made serologically by complement 
fixation.  The veteran described titers of 1:512 and being 
treated with diethylcarbamazine citrate.  The VA physician 
went on that the veteran's past medical history contained a 
presumptive diagnosis of lymphatic filariasis and a vague 
history of peripheral neuropathies.  He also described 
arthralgia in the small joints of his hands, shoulders, 
ankles and neck.  The general physical examination revealed 
that the veteran appeared to be quite knowledgeable about 
filariasis.  He stated that he was a medical corpsman in the 
service.  The examination showed that the neck was supple 
without adenopathy.  The impression was that of lymphatic 
filariasis by history.  

In August 1989, the veteran was seen in a VA neurology 
clinic.  He had vague, diffuse, and inconsistent symptoms.  
In the past, he had carried a diagnosis of atypical muscle 
pain and weakness.  He was referred for nerve conduction 
studies and electromyogram on his arms and legs.  A review of 
his chart showed multiple somatic problems, but described no 
consistency or pattern to his complaints.  He reported that 
he was exposed to Agent Orange in Vietnam.  The physical 
examination revealed that the motor strength in the upper and 
lower extremities was plus five, bilaterally.  No definite 
disturbance of sensation was noted and the deep tendon 
reflexes were two plus overall.  The Babinski sign was 
negative.  In addition, there were no meningeal signs.  

In January 1991, the veteran was seen at a VA outpatient 
clinic for pain all over his body and pain in his testicles.  
He gave a history of peripheral neuropathy secondary to 
filariasis.  He reported that he was diagnosed with having 
filariasis in 1983 (14 years after he came back from 
Vietnam).  The assessment was that of history of filariasis, 
history of peripheral neuropathy, and chronic pain syndrome 
with several complaints of unknown etiology.  

In a March 1992 letter, a physician at the Center for Disease 
Control stated that he had received a sample for the veteran 
and that the veteran was not currently infected with filarial 
parasites.  

On a VA examination, conducted in February 1992, the veteran 
reported that he had been treated for filariasis at a private 
hospital in 1983.  The diagnosis was that of history of 
filariasis.  

On a special examination of the peripheral nerves by VA in 
September 1992, the veteran complained of numbness and 
"prickling" in both hands and both legs.  He stated that he 
had had numbness in both hands since 1973.  On examination, 
no motor weakness of any muscles was noted.  The sensation 
was within normal limits in the first degree modalities.  
Both the upper and lower extremities were normal, and there 
was no evidence of spinal cord injury, disc disease or trauma 
to the nerve roots.  There was no sensation impairment, motor 
impairment, paralysis, neuritis, or neuralgia.  Fine motor 
control was present, but it was questionable that the veteran 
had bilateral carpal tunnel syndrome.  Nerve conducted 
studies were interpreted to show bilateral carpal tunnel 
syndrome.  

In March 1993, the veteran's claims folder was reviewed by a 
VA physician.  The physician reported that the record 
indicated that the electrical criteria for median nerve 
damage or carpal tunnel syndrome had been present since May 
1966.  This was the date of induction into service for the 
first period of service.  It was noted that carpal tunnel 
syndrome and peripheral neuropathy had been addressed many 
times in the record and that carpal tunnel syndrome findings, 
both clinically and in laboratory, had remained pretty much 
the same.  The veteran's complaints, which could be related 
to carpal tunnel syndrome, were dullness and tingling in the 
fingers, hands, wrists, forearms and elbows.  Occasionally, 
he had discomfort in the shoulders as well.  The physician 
went on to state that the veteran's complaints which might be 
ascribed to peripheral neuropathy had been many and varied, 
including muscle pains, chest pains, neck discomfort, and 
skin discomfort for many years.  A clinical review of the 
record disclosed no objective findings to substantiate the 
diagnosis of neuropathy, except those present in the hands.  
The most recent examination, done in September 1992, 
disclosed no objective findings and the examiner's diagnosis 
was that of questionable bilateral carpal tunnel syndrome 
probably with fibromyalgia, degenerative disc disease of the 
spine and a history of filariasis.  An electrocardiogram and 
nerve conduction studies were repeated, and documented 
bilateral carpal tunnel syndrome without evidence of ulnar 
nerve disorder.  The physician stated that the diagnosis of 
filariasis was entertained by a private physician in 1983.  
There was no objective physical finding of that disorder on 
the examination.  Peripheral blood studies for larvae and 
worm, as well as examination for stools for parasites were 
performed and were noted to have been negative.  A blood 
sample was sent to the Center for Disease Control for 
antibody studies with a positive titer of 1:512.  The private 
physician stated that those findings assured the diagnosis of 
filariasis.  

The VA physician stated that, at this point, he thought it 
was appropriate to say that the veteran's medical record from 
the time it began in 1976 until 1983 abounded with notes 
about neuropsychiatric complaints and the frequent need for 
medicines for nerves and other somatic complaints.  There was 
little in the complaints that might be associated with 
filariasis until 1983 when the diagnosis was suggested to the 
veteran.  From that time on, there had been many complaints 
that could be ascribed to filariasis, but no objective 
findings to substantiate those complaints.  It was noted that 
the veteran had been a medic, making him very familiar with 
many medical disorders, including filariasis.  The veteran 
had even attended a seminar at the World Health Organization 
about the diagnosis and treatment of filariasis.  The VA 
physician stated that he concluded that the foregoing 
evidence of record substantiated the following conclusions: 
Service connection for median nerve disorder was denied 
because it had existed prior to induction and was not 
aggravated by military service; service connection for a more 
generalized neuropathy was denied because its presence was 
unproven; service connection for residuals of filariasis was 
denied because the record did not substantiate their 
presence; although it was not unreasonable to conclude that 
the veteran did contract filariasis during service in 
Vietnam, there was no evidence that active disease still 
existed.  

In a memorandum to the file, dated in July 1993, the VA 
physician who had reviewed the veteran's claims folder in 
March 1993 reported that a telephone conversation with a 
physician of the Parasitic Disease Branch for the Center for 
Disease Control reported that the Complement Fixation test 
was no longer done because it had been proven to be very 
questionable, i.e., many parasitic infections would induce a 
positive result.  The VA physician summarized that the 
presence or absence of filariasis approximate to service was 
unproven and that there was no present evidence of active 
filariasis.  

In June 1996, the veteran submitted a letter from the private 
physician who had diagnosed him as suffering from filariasis.  
The private physician reported that, in 1973, the veteran 
began to notice tingling in his hands.  Subsequently, he lost 
a marked degree of sensory perception and a diagnosis of 
bilateral median neuropathy was made.  He was told in 1981 
that he had ulnar nerve entrapment.  The diagnoses were those 
of lymphatic filariasis, neuropathy of undetermined origin 
and pityriasis versicolor.  The physician went on to state 
that the diagnosis of filariasis was difficult to make when 
considerable time had passed between the original infection 
and the diagnostic attempts.  Serological tests for filarial 
infection tend to rise early and gradually drop with time.  
The veteran did in fact have diagnostic titers of antibody to 
filarial antigen.  Early in infection, there was an elevation 
of the eosinophilic white blood corpuscles which, dropped 
with time, the lymphatic filariasis microfilariae were often 
not present in the blood, early or late.  After the use of 
diethylcarbamazine in patients who were infected with 
filarial worms, there was often so-called "allergic" 
reactions including swelling of the body parts in those 
lymphatic vessels the filarial worm might be staying, and 
swelling of the lymph nodes.  Th veteran did in fact have 
swelling in his hands following treatment, tenderness in the 
axillae, and swelling of the axillary and femoral lymph 
nodes.  Formerly, it was believed that treatment with 
diethylcarbamazine would be curative in instances of 
lymphatic filariasis.  However, at present, it was known not 
to occur universally and swelling of the hands and of the 
femoral node following the last course of medication 
suggested that the worm had not been in fact killed by the 
treatment.  At the present time, medical knowledge did not 
permit linkage of the obscure neuropathy to filarial 
infection, although occasional immunologic diseases related 
to filariasis had been reported from time to time.  

In June 1996, a VA rheumatology consultation report diagnosed 
the veteran with diabetic peripheral neuropathy.  

VA psychiatric treatment notes dated in March and May 1998 
indicated that the veteran had chronic severe peripheral 
neuropathy since 1973 or 1976 and diabetic peripheral 
neuropathy.  

A VA examination was conducted in May 1998.  The examiner 
stated that the veteran's peripheral neuropathy was more 
likely than not due to his diabetes mellitus and past alcohol 
use than his service-connected filariasis and that his 
bilateral carpal tunnel syndrome was unrelated to his 
filariasis.  

In a decision of July 1998, the RO granted service connection 
for filariasis.  

The veteran maintains that his peripheral neuropathy is 
either due to his service-connected filariasis or due to 
exposure to Agent Orange.  He also maintains that he has had 
the condition since separation from service.  

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by wartime service that is not the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110.  

The threshold question regarding this claim is whether the 
veteran has presented a well-grounded claim.  A well-grounded 
claim is one which is plausible.  If he has not, the claims 
must fail and there is no further duty to assist in the 
development of the claims.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well-grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

For a claim to be well grounded, there must be competent 
evidence of a current disability (medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) by (a) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (b) evidence showing postservice 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

When a veteran contends that his service-connected disability 
has caused a new disability, he must submit competent medical 
evidence of a causal relationship between the two 
disabilities to establish a well-grounded claim.  Jones 
(Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  

The evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 
38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, acute and subacute 
peripheral neuropathy shall be service-connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service if either 
condition becomes manifest to a degree of 10 percent or more 
at any time after service. 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.309(e), 3.307(a)(6)(ii).  

Therefore, service in the Republic of Vietnam during the 
designated time period and the establishment of one of the 
listed diseases is required to establish entitlement to the 
in-service presumption of exposure to an herbicide agent.  
McCartt v. West, 12 Vet. App. 164 (1999).  

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed.Reg. 341-46 (1994).  

Acute and subacute peripheral neuropathy is one of the 
enumerated diseases, but he is not shown to have been 
diagnosed with this specific condition.  Because there is no 
evidence that the veteran has developed an enumerated 
disease, the veteran is not entitled to the presumption of 
inservice herbicide exposure.  See 38 C.F.R. § 3.309(e); 
McCartt, supra.  Accordingly, the veteran is not entitled to 
consideration of his claim of service connection for the 
claimed peripheral neuropathy on a presumptive basis.  

Although the veteran is not entitled to the presumption that 
he was exposed to herbicide agents, a veteran is not 
precluded from establishing service connection with proof of 
actual exposure and direct causation.  See McCartt, Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  Where the issue 
involves a question of medical causation, competent evidence 
which indicates that the claim is plausible or possible is 
required to set forth a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

As noted previously, Caluza requires for a claim to be well 
grounded, competent evidence of a current disability (medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  The medical evidence shows 
that he currently suffers from diabetic peripheral 
neuropathy.  However, no competent evidence has been 
submitted to show that the claimed peripheral neuropathy is 
etiologically related to exposure to herbicides or other 
disease or injury which was incurred in or aggravated by 
service.  

The Board notes that recorded clinical history suggests that 
the veteran had symptoms of peripheral neuropathy as early as 
1973.  However, information which is simply recorded by a 
medical examiner by way of history and is unenhanced by any 
additional medical comment or analysis on the part of the 
examiner, cannot constitute competent evidence.  See LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Furthermore, these 
lay statements alone cannot serve to causally relate the 
onset of the veteran's claimed disability manifested by 
peripheral neuropathy to disease or injury in service.  Lay 
testimony cannot constitute competent evidence because lay 
persons do not have the expertise to offer opinions as to 
questions of medical diagnosis or causation.  See Grottveit, 
supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A 
veteran's unsupported personal belief, however sincere, 
cannot form the basis of a well-grounded claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  

The statements of the veteran and his relatives concerning a 
continuity of symptoms since service are not supported by 
medical evidence showing that his current peripheral 
neuropathy is related to his periods of service.  Peripheral 
neuropathy is not a condition which can be attested to by lay 
observation.  Hence, service connection is not warranted on 
the basis of continuity of symptomatology.  Savage; Espiritu, 
supra.  

Having carefully reviewed the entire record, the Board finds 
that no competent evidence has been submitted to show that he 
has current disability manifested by peripheral neuropathy 
due to inservice exposure to herbicides or on a direct basis. 

The veteran also contends that his service-connected 
filariasis caused his peripheral neuropathy.  However, no 
competent evidence has been submitted to support his lay 
assertions that his peripheral neuropathy was either caused 
or aggravated by a service-connected disorder.  See Jones, 
supra.  In fact, even the private physician who diagnosed the 
veteran with filariasis did not "link" the veteran's 
peripheral neuropathy to his service-connected condition.  
The VA examiner who conducted the May 1998 examination also 
opined that the veteran's peripheral neuropathy was more 
likely due to his diabetes mellitus or past alcohol use.  
Again, the veteran, as a lay witness, is not competent to 
offer an opinion as to the etiology of a condition.  See 
Espiritu, supra.  

Therefore, the Board finds that, since the veteran has not 
submitted any competent evidence to support his assertions 
that service connection is warranted for peripheral 
neuropathy, he has not submitted evidence that would justify 
a belief by a fair and impartial individual that his claim is 
well grounded.  Thus, the veteran has not met the initial 
burden under 38 U.S.C.A. § 5107(a), and his claim as a matter 
of law is not well grounded.  See McCartt, Savage, Jones, 
Grottveit, supra.  



ORDER

Service connection for peripheral neuropathy is denied, as a 
well-grounded claim has not been submitted.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

